In a proceeding to establish paternity pursuant to statute (Family Ct. Act, § 511 et seq.), the alleged father appeals from an order of the Family Court, Nassau County, entered January 6, 1964 which adjudged him to be the father of the child and directed him (1) to pay the sum of $1,000 to the parents of the petitioner for the expenses incurred in connection with petitioner’s pregnancy, confinement and recovery, at the rate of $5 per week, commencing January 6, 1964; and (2) to pay the sum of $10 per week toward the support and education of the child, commencing January 6, 1964. Order affirmed, with costs. In our opinion, the proof adduced at the trial was sufficient to justify the finding of paternity.
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.